Citation Nr: 1760823	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-18 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to receipt of Service Disabled Veterans Insurance (SDVI/RH) under 38 U.S.C. § 1922(a).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from June 1949 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2015 decision of the Philadelphia, Pennsylvania Regional Office and Insurance Center (RO) of the Department of Veterans' Affairs (VA).

On his June 2015 Form 9, the Veteran requested a Board hearing at the RO.  However, in subsequent February 2016 correspondence, he withdrew this request. The Board recognizes the withdrawal of the hearing request.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Service connection for gastroesophageal reflux disease (GERD) was established by a November 2014 rating decision and the Veteran subsequently submitted a timely application for Service-Disabled Veterans Insurance SVDI/RH in January 2015.

 2.  At the time of the November 2014 rating decision and throughout the period thereafter, even without consideration of his service-connected disabilities, the Veteran was not in good health as defined by VA criteria.


CONCLUSION OF LAW

The criteria for eligibility for SDVI/RH have not been met.  38 U.S.C.A. § 1922(a) (2012); 38 C.F.R. Part 8 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA generally has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, that duty is not applicable to this matter because the provisions of 38 U.S.C.A. § 1922 dictate the outcome.  Where the law is dispositive and there is no reasonable possibility that any assistance would aid in substantiating a claim, the duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001). (en banc); Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Analysis

Any person who is released from active military, naval, or air service, under other than dishonorable conditions on or after April 25, 1951, and is found by the Secretary to be suffering from a disability or disabilities for which compensation would be payable if 10 per centum or more in degree and except for which such person would be insurable according to the standards of good health established by the Secretary, shall, upon application in writing made within two years from the date service-connection of such disability is determined by the Secretary and payment of premiums as provided in this subchapter, be granted insurance by the United States against the death of such person occurring while such insurance is in force.  A new eligibility period arises each time service connection is granted for a new disability.  This benefit program is called Service Disabled Veterans Insurance (SDVI/RH).  38 U.S.C. § 1922.  

The Veteran seeks entitlement to SDVI/RH based on his service-connected disability status.  In November 2014, the RO notified the Veteran of a rating decision, which granted service connection for GERD.  He subsequently filed a timely claim for SDVI/RH in January 2015. 

As alluded to above, in order to be eligible for SDVI/RH, the Veteran not only must file a timely application and experience a service-connected disability at least 10 percent disabling, but must be in "good health," except for service-connected disabilities.  38 U.S.C.A. § 1922.  The term "good health" means that a veteran is, from clinical or other evidence, free from any condition that would tend to weaken normal physical or mental functions, or shorten life.  38 C.F.R. § 8.0(a).

VA has promulgated Veterans Benefits Manual M29-1, Part V, Insurance Operations Underwriting Procedures (M29-1), which contain guidelines for evaluating applications for the various insurance programs administered by VA, including the SDVI program.  See https://www.benefits.va.gov/WARMS/M29_1.asp.  Under these guidelines, good  health is determined by a system of numerical ratings used as a means of classifying or grouping applicants according to their state of health.  Mortality debits for existing impairments are added and credits for favorable features are subtracted.  The total of these numerically expressed debits and credits is the mortality ratio of the risk.  Applications for SDVI (RH) insurance will be acceptable if nonservice-connected disabilities do not exceed 300 percent mortality.  Index T of Part V of the manual, under the heading of "Tumors", contains the provisions indicating how many debits are assigned to a variety of different types of cancer/tumors.  An application will be rejected if an applicant is totally disabled because of a nonservice-connected disability.  See M29-1, Part V.

The Veteran is currently service-connected for bilateral hearing loss, rated 100 percent; tinnitus, rated 10 percent; and GERD, rated 10 percent.  Service connection for GERD was awarded by a November 2014 rating decision and a 10 percent rating was assigned effective July 17, 2014.  In January 2015, the Veteran filed a timely application for SDVI/RH.  On the application form, he indicated that he had had cancer of the left kidney.  As a result, all or part of his left kidney was removed in 2011.  The Veteran also indicated that his right kidney was o.k.  Additionally, he reported that he had colon surgery in 2006, noting that this surgery was not for a cancerous condition.  

In the subsequent January 2015 decision, the RO denied the Veteran's claim, finding that he was not in "good health" within the meaning of the controlling statute and regulation.  Included with this decision was an "Underwriting Numerical Rating" form.  This form shows that the Veteran was not found to have any credits.  It also shows that the Veteran was determined to have had kidney cancer and that this non-service connected disability was assigned 1200 debits.  In other words, the kidney cancer was assigned a 1200 percent mortality rating.  This is much higher than the less than 300 percent mortality rating, which is required to support an award of SDVI/RH benefits.  In short, the RO found that because the Veteran had had kidney cancer fairly recently, he does not meet the SDVI/RH program standard for "good health."    

The Board finds that the RO's determination that the Veteran does not meet the SDVI/RH standard for "good health" is correct.  In this regard, as explained by an August 2014 letter from a private treating urologist, B.B., the Veteran was found to have kidney cancer (i.e. left upper tract transitional cell carcinoma) on ureteroscopy in 2011.  He then underwent an open left nephroureterectomy (i.e removal of at least part of the kidney and the ureter) in November 2011.  Following the surgery, pathology revealed a low grade noninvasive papillary transitional cell carcinoma (TaTCC).  The Veteran was then monitored and did develop a superficial bladder cancer.  Consequently, he underwent a transurethral resection of the bladder tumor (TURBT) in July 2012, which in turn revealed a low grade TaTCC.  Subsequently, a small papillary lesion was fulgurated (i.e burned off) in July 2013 and February 2014.  Then in May 2014, the Veteran was diagnosed with a right ureteral transitional cell carcinoma on ureteroscopy.  As a result, he underwent an open partial right ureterectomy for this carcinoma.

Under the SDVI/RH underwriting guidelines for determining whether an individual can be determined to be in "good health", a person who has had kidney cancer within the last year is assigned 2000 debits; within the last 2 years, 1600 debits; within the last 3 years, 1400 debits; within the last 4 years, 1200 debits; within the last 5 years, 1100 debits; within the last 6 years, 700 debits; within the last 7 years, 600 debits; within the last 8 years, 400 debits; and within the last 9 years, 200 debits.  See M29-1, Part V, Chapter 2, Index T, Tumors (Neoplasms), Tumor Rating Chart A (2003).  Thus, in the January 2015 decision, the RO assigned 1200 debits to the Veteran's kidney cancer based on it having been removed in November 2011 and thus present within the last 4 years.  Also, he has not been found to qualify for any credits that might offset any of these debits.  Assuming that the Veteran has not had a recurrence of the cancer in the kidney from November 2011 until the present (i.e. December 2017), he could be assigned a lower amount of debits, 600, based on the kidney cancer having been present within the last 7 years.  However, this amount is still too high to allow for a finding that he is in "good health" for purposes of receiving SDVI/RH benefits.  See M29-1, Part V; 38 C.F.R. § 8.0(b).  Thus, even if the kidney cancer has been absent during the entire period from November 2011 until the present, the Veteran still remains ineligible for receipt of SDVI/RH benefits.  38 U.S.C. § 1922; 38 C.F.R. § 8.0(a).
  
Also, although not referenced in the RO's decision, a formula similar to that applicable to kidney cancer is used to assign debits to SVDI/RH applicants who have had bladder cancer.  See M29-1, Part V, Chapter 2, Index T, Tumors (Neoplasms), Tumor Rating Chart A (2003).  Thus, the Veteran is advised that even if he were to show that he has been free from kidney cancer for a longer period (e.g. more than 8 years after November 2011), he would additionally have to show that he has been free from bladder cancer for a similar sustained period (e.g. more than 8 years from February 2014) in order not to be disqualified from receipt of SDVI/RH benefits based on his cancer history. 

The Board empathizes with the Veteran's desire to obtain VA SDVI/RH benefits, particularly given his status as a cancer survivor.  However, it is bound to follow the controlling regulatory authority.  This authority does not allow for a finding that a veteran is in "good health" when he has fairly recently survived a serious form of cancer.  Because this "good health" status must be present in order to award SDVI/RH benefits, the Board does not have a basis in the law for granting the Veteran's claim.  Accordingly, the Board must issue a denial as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to receipt of Service Disabled Veterans Insurance (SDVI/RH) under 38 U.S.C. § 1922(a) is denied. 



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


